Citation Nr: 1046542	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1976 to March 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This case was previously before the Board.  In an October 2009 
decision, the Board reopened the appellant's claim for 
entitlement to service connection for bilateral Achilles 
tendonitis and remanded the case for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed below, the Board finds that the case must be remanded 
for further evidentiary development.

In the October 2009 remand, the Board requested a VA medical 
examination and opinion addressing whether it is at least as 
likely as not that the appellant's bilateral Achilles tendonitis 
is a result of his military service.  The appellant was seen for 
a VA examination in December 2009 and the VA examiner provided an 
opinion.  However, the Board finds that the December 2009 VA 
opinion is inadequate, and thus, the claim must be remanded for 
an additional opinion.

The December 2009 VA examiner found that there was no evidence of 
Achilles tendonitis on either side.  The VA examiner opined that 
it is not at least as likely as not that the appellant's 
bilateral Achilles tendonitis is a result of his military 
service.  In the rationale, the VA examiner stated that the 
appellant had only subjective complaints and clinically there was 
no evidence of Achilles tendonitis on either side on examination.  

The Board notes that a July 2007 VA general examination report 
reflects that the appellant had a diagnosis of moderate Achilles 
tendonitis.  A September 2007 statement from a physician at Bon 
Secours Internal Medicine Center reflects that the appellant has 
had recurring flares of tendinitis over the years.  A March 2009 
letter from K.E., M.D., notes that the appellant has been under 
his care since 1992 and he has had complaints of chronic 
tendonitis, which has been treated intermittently over the years.  
The December 2009 VA examiner noted that in rendering his 
opinion, he reviewed pertinent information contained in the 
claims folder, including a July 2007 record.  However, the VA 
examiner did not reconcile his finding that the appellant did not 
have Achilles tendonitis with the evidence of record, which 
includes the July 2007 VA diagnosis of moderate Achilles 
tendonitis. 

Service connection requires evidence of a current disability.  
The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability is filed or during the pendency of that claim, even 
though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
appellant filed his request to reopen his claim for service 
connection for Achilles tendinitis in January 2007.  The July 
2007 VA general examination report indicates the appellant had a 
diagnosis of moderate Achilles tendinitis during the pendency of 
the claim.  Consequently, the Board finds that the December 2009 
VA examination is inadequate, and that a further opinion is 
needed to reconcile the different diagnoses of record.  This 
opinion should address the possibility of a prior diagnosis of 
Achilles tendinitis that resolved.  If the VA examiner determines 
that the appellant had a diagnosis of Achilles tendinitis during 
the period on appeal which resolved, the examiner should provide 
an opinion as to whether the Achilles tendinitis was caused by or 
related to the appellant's service.  The Board notes that a 
February 1977 service treatment record reflects that the 
appellant was diagnosed with Achilles tendonitis in service.



Accordingly, the case is REMANDED for the following action:

1. Request a VA opinion to determine the 
following:

*	Reconcile the July 2007 VA general 
examination report, which found the 
appellant had moderate Achilles 
tendinitis, and the March 2009 private 
physician's statement that the Veteran 
had been treated intermittently since 
1992 for chronic tendonitis, with the 
December 2009 VA examination report, 
which found the appellant did not have 
Achilles tendinitis on either side.  

*	The VA examiner should review the 
medical evidence in the claims folder 
and provide an opinion as to whether the 
appellant had a diagnosis of Achilles 
tendinitis that resolved during the 
pendency of the appeal, from January 
2007.  

*	If the VA clinician determines the 
appellant had Achilles tendinitis during 
the period on appeal, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
appellant has/had bilateral Achilles 
tendinitis as a result of his service, 
to include related to a February 1977 
service treatment record which contains 
a diagnosis of Achilles tendonitis.  

*	If the clinician deems it to be 
necessary, a physical examination and/or 
diagnostic testing should be undertaken.  

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.
 
It would be helpful if the clinician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

2. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for bilateral Achilles tendinitis.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


